63113: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63113


Short Caption:STINZIANO VS. WALLEY (CHILD CUSTODY)Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Related Case(s):65124


Lower Court Case(s):Clark Co. - Eighth Judicial District - D468026Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/26/2013How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantAnthony Michael StinzianoBeau Sterling
							(Sterling Law, LLC)
						


RespondentAmber Marie WalleyCorinne M. Price
							(Fine Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37612: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


05/02/2013Filing FeeFiling Fee due for Appeal.


05/02/2013Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.13-12869




05/02/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-12871




05/06/2013Notice of Appeal DocumentsFiled Documents from District Court Clerk.  Confidential Civil Cover Sheet (SEALED).


05/13/2013Filing FeeFiling Fee Paid. $250.00 from Emily Stevens - check no. 3499.


05/14/2013Case Status UpdatePilot Program Civil Appeals. Order and documents mailed to proper person appellant.  Civil proper person transcript request form due:  15 days.  Civil proper person appeal statement due: 40 days.


06/06/2013Transcript RequestFiled Civil Proper Person Transcript Request Form.13-16620




06/24/2013BriefFiled Civil Proper Person Appeal Statement.13-18572




07/10/2013Order/ProceduralFiled Order Directing Transmission of Record. Record due from district court clerk: 30 days.13-20194




07/26/2013Record on Appeal DocumentsFiled Record on Appeal Vol 1.13-22202




07/26/2013Record on Appeal DocumentsFiled Record on Appeal  Vol 2.13-22203




07/26/2013Record on Appeal DocumentsFiled Record on Appeal Vol 3.13-22204




07/26/2013Case Status UpdateSubmitted for Decision.


04/18/2014MotionFiled Proper Person Motion for Stay. (Child Custody)14-12603




04/29/2014Order/ProceduralFiled Order Denying Motion for Stay.14-13869




07/17/2014Order/ProceduralFiled Order Directing Supplement and Response. Appellant: 20 days to file and serve the supplement to his civil proper person appeal statement. Respondent: 30 days from the date of this order to file and serve her response that shall not exceed 10 pages plus the attorney's certificate required by NRAP 28.2.14-23236




07/17/2014MotionFiled Proper Person Motionfor Stay Form (Child Custody) for Parties Without Attorneys.14-23283




07/25/2014BriefFiled Supplement to Civil Proper Person Appeal Statement.14-24397




08/01/2014Order/ProceduralFiled Order Denying Motion for Stay.14-25253




08/15/2014BriefFiled Response to Civil Proper Person Appeal Statement.14-26977




08/19/2014Notice/IncomingFiled Certificate of Mailing.14-27236




08/25/2014MotionFiled Proper Person Motion. Motion to Extend Time to File Appellant's Reply Brief.14-28065




08/27/2014Letter/IncomingFiled Proper Person Letter. Letter requesting access to the record on appeal.14-28408




08/27/2014Notice/OutgoingIssued Letter to Anthony Stinziano in response to his request to have access to the record on appeal.14-28409




08/29/2014Notice/IncomingFiled Notice of Appearance of Counsel - Attorney Beau Sterling and Sterling Law LLC appearing as counsel for Appellant.14-28681




09/11/2014Order/ProceduralFiled Order Denying Motion to File Reply Brief.  We construe appellant's motion as a motion for leave to file a reply brief.  We deny the motion.  fn[1On August 29, 2014, Beau Sterling and Sterling Law LLC filed a notice of appearance on behalf of appellant.  Accordingly, Mr. Sterling shall be designated as appellant's counsel.]14-30155




11/14/2014Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." SNP14-JH/MD/MC.14-37612